In three related proceedings pursuant to Real Property Tax Law article 7 to review the tax assessments of certain real property, the Town of Ramapo, its Assessor, and Board of Review appeal from an order of the Supreme Court, Rockland County (Palella, J.), dated September 29, 1997, which determined that the petitioner has standing to bring the proceedings, and denied their motion to dismiss the proceedings.
Ordered that the order is affirmed, with costs.
“A fractional lessee lacks standing to maintain a tax certiorari proceeding unless the lease expressly confers the right to assert the lessor’s undivided property interest in a challenge of the assessment, or unless the lessee is required to pay directly the taxes levied against the lessor’s undivided parcel. In either instance, the assessment must also have a direct adverse affect on the challenger’s pecuniary interests” (Matter of Waldbaum, Inc. v Finance Adm’r of City of N. Y., 74 NY2d 128, 132). Based on the express terms of the lease and the fact that the assessments have a direct, adverse affect on the petitioner, the petitioner has standing to maintain the instant proceedings (see, Matter of Waldbaum, Inc. v Finance Adm’r of City of N. Y., supra). Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.